UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 14-4472


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

RONALD SNYDER, a/k/a Ronald McCarty,

                Defendant - Appellant.



Appeal from the United States District Court for the Northern
District of West Virginia, at Elkins.     John Preston Bailey,
District Judge. (2:13-cr-00048-JPB-JSK-1)


Submitted:   May 11, 2015                  Decided:   May 26, 2015


Before MOTZ, AGEE, and KEENAN, Circuit Judges.


Affirmed in part, vacated in part and remanded by unpublished
per curiam opinion.


Charles T. Berry, Fairmont, West Virginia, for Appellant.
William J. Ihlenfeld, II, United States Attorney, Shawn Angus
Morgan, Assistant United States Attorney, Clarksburg, West
Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

      Ronald Snyder appeals his sentence of twenty-four months

imprisonment and five years of supervised release following his

guilty    plea    to    failure      to    register       as     required     by    the    Sex

Offender    Registration          and       Notification          Act    (“SORNA”),         in

violation of 18 U.S.C. § 2250(a) (2012).                       On appeal, counsel has

filed a brief pursuant to Anders v. California, 386 U.S. 738

(1967), questioning whether venue in the Northern District of

West Virginia was improper and whether SORNA is impermissibly

vague as it applies to Snyder.                      In supplemental briefs, the

parties    agreed       that,     in      light     of    a    clarifying      Sentencing

Guideline amendment enacted subsequent to Snyder’s sentencing,

the     sex-offender-related              special        conditions      of    supervised

release do not apply to Snyder’s offense.                        For the reasons that

follow,    we    affirm      in   part,      vacate      in    part,    and   remand       for

further proceedings.

      We review de novo a district court’s venue determination.

United States v. Jefferson, 674 F.3d 332, 364 (4th Cir. 2012).

Venue    lies    in    the   state     and    district         where    the   offense      was

“committed.”       U.S. Const. art. III, § 2, cl. 3; Fed. R. Crim. P.

18.     Where, as here, the criminal statute does not contain an

express    venue       provision,      the    court       must    determine        venue   by

considering “the nature of the crime alleged and the location of



                                              2
the act or acts constituting it.”                     United States v. Bowens, 224
F.3d 302,     308     (4th    Cir.     2000)       (internal       quotation       marks

omitted).        A convicted sex offender’s act of interstate travel

both “serve[s] as a jurisdictional predicate for § 2250” and is

“the very conduct at which Congress took aim” in enacting the

statute.       Carr v. United States, 560 U.S. 438, 454 (2010).

        Snyder’s      offense      necessarily          involved       more     than       one

district because it required interstate travel, beginning when

he moved from West Virginia to North Carolina, which gave rise

to his obligation to register in either state, and ending when

he failed to register in either state.                         42 U.S.C. § 16913(c)

(2012).       Thus, venue in West Virginia was proper.

        Snyder    also    argues,    for    the       first   time     on    appeal,    that

SORNA’s registration requirements are unconstitutionally vague

as applied to transient sex offenders.                        We generally review a

defendant’s challenge to the constitutionality of a statute de

novo.      United States v. Bostic, 168 F.3d 718, 721 (4th Cir.

1999).     However, when the issue is not presented to the district

court, as is the case here, we review for plain error.                               United

States v. Strieper, 666 F.3d 288, 292 (4th Cir. 2012).                               Snyder

fails    to     satisfy     his   burden    under       the   plain-error      rule     and,

therefore,       is   not    entitled      to       relief.    The     statute      here    is

neither       ambiguous     nor   vague,        and    our    review    of    the    record



                                                3
reveals that Snyder’s conduct clearly violated the registration

requirements.

       We review for abuse of discretion special conditions of

supervised release.    United States v. Dotson, 324 F.3d 256, 259

(4th   Cir.   2003).   In   addition   to   the   mandatory    conditions

provided by the Guidelines, a district court may impose upon

supervised release other conditions that it deems appropriate,

“as long as that condition is ‘reasonably related’ to statutory

factors referred to in [18 U.S.C.] § 3583(d)(1).”             Id. at 260;

see also U.S. Sentencing Guidelines Manual § 5D1.3(b) (2014).

Additionally, these other conditions must be consistent with the

Sentencing Commission’s policy statements.         Dotson, 324 F.3d at

260-61; USSG § 5D1.3(b).

       At sentencing in June 2014, the district court, without

objection, imposed a five-year term of supervised release, along

with several sex-offender-related special conditions recommended

in the presentence report.      In November 2014, an amendment to

§ 5D1.2 became effective, stating that a SORNA violation is not

a sex offense.    USSG § 5D1.2 cmt. n.1 (2014).       We recently held

that this amendment was a clarifying, rather than substantive,

amendment.     United States v. Collins, 773 F.3d 25, 31-32 (4th

Cir. 2014), cert. denied, __ S. Ct. __, 2015 WL 1121544 (U.S.

Apr. 20, 2015).    “[C]larifying amendment[s] must be given effect



                                  4
at sentencing and on appeal, even when the sentencing court uses

an edition of the guidelines manual that predated adoption of

the    amendment.”        Id.     at    32       (internal    quotation       marks    and

citation omitted).

       In this case, as in Collins, the district court did not

have the benefit of the Guidelines amendment at the time of

Snyder’s sentencing, which occurred more than four months before

the amendment became effective.                   “This Circuit’s practice is to

vacate      and     remand   for       resentencing          when      the    Sentencing

Commission enacts a clarifying amendment.”                    Id.

       We   therefore     vacate       the   supervised        release       portion   of

Snyder’s sentence and remand for resentencing.                           In accordance

with Anders, we have reviewed the entire record in this case and

have     found      no    other        meritorious           grounds     for     appeal.

Accordingly, we affirm all other aspects of the district court’s

judgment.         This court requires that counsel inform Snyder, in

writing,     of    the   right   to    petition       the    Supreme     Court   of    the

United States for further review.                    If Snyder requests that a

petition be filed, but counsel believes that such a petition

would be frivolous, then counsel may move in this court for

leave to withdraw from representation.                       Counsel’s motion must

state that a copy thereof was served on Snyder.                              We dispense

with oral argument because the facts and legal contentions are



                                             5
adequately   presented   in   the   materials   before    this   court   and

argument would not aid the decisional process.


                                                         AFFIRMED IN PART;
                                                          VACATED IN PART;
                                                              AND REMANDED




                                     6